               Case 5:18-cr-00466-BLF Document 228 Filed 01/02/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CLAUDIA A. QUIROZ (CABN 254419)
   STEPHEN MEYER (CABN 263954)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7428
             FAX: (415) 436-7234
 8           claudia.quiroz@usdoj.gov

 9 Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                            SAN JOSE DIVISION
13

14

15   UNITED STATES OF AMERICA,                      ) NO. CR 18-00466-1 BLF
                                                    )
16           Plaintiff,                             )  STIPULATION AND [PROPOSED] ORDER
                                                    )  VACATING STATUS CONFERENCE AND
17      v.                                          )  EXCLUDING TIME FROM JANUARY 7, 2020
                                                    )  TO FEBRUARY 13, 2020
18   JOHNNY MAGDALENO,                              )
                                                    )
19           Defendant.                             )
                                                    )
20                                                  )
21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER VACATING STATUS CONFERENCE AND EXCLUDING TIME
     PURSUANT TO THE SPEEDY TRIAL ACT
     CR 18-00466-1 BLF
              Case 5:18-cr-00466-BLF Document 228 Filed 01/02/20 Page 2 of 3




 1          Defendant JOHNNY MAGDALENO, by and through his counsel Alan Dressler, and the United

 2 States of America, by and through its counsel, Assistant United States Attorney Claudia A. Quiroz,

 3 hereby stipulate and agree as follows:

 4          On October 15, 2019, the Honorable Beth Labson Freeman, with the agreement of the all parties

 5 and all defendants present, continued this matter to for a status conference to be held on January 7, 2020,

 6 and excluded time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) for the

 7 purpose of allowing defense counsel adequate time to review discovery and confer with the defendants,

 8 taking into account the exercise of due diligence.

 9          Defendant Magdaleno is scheduled to plead guilty on February 13, 2020. On January 2, 2020

10 the government lodged with the Court a proposed plea agreement to be entered into between the parties.

11 In light of Defendant Magdaleno’s intention to plead guilty in this case, the parties respectfully request

12 that the status conference in the above-captioned matter, presently scheduled for Tuesday, January 7,

13 2020, at 9:00 a.m. be vacated as to Defendant Magdaleno.

14          Defendant Magdaleno and the government also hereby agree and stipulate to exclude time under

15 the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(A), (h)(7)(A), (h)(7)(B)(iv), and (h)(1)(G). This

16 continuance is necessary because, if the defendant were not to plead guilty, defense counsel would need

17 additional time for effective investigation and preparation of motions and a defense at trial. See 18

18 U.S.C. §§ 3161(h)(1)(A) and (h)(7)(B)(iv). Furthermore, the Speedy Trial Act provides for an exclusion

19 of time for any “delay resulting from consideration by the court of a proposed plea agreement to be

20 entered into by the defendant and the attorney for the Government.” 18 U.S.C. § 3161(h)(1)(G). An

21 exclusion of time is appropriate so that the Court may consider the proposed plea agreement between the

22 parties. The parties submit that the ends of justice served by granting the requested exclusion of time

23 outweigh the best interest of the public and the defendant in a speedy trial.

24          IT IS HEREBY ORDERED that:

25          Good cause having been shown, it is hereby ORDERED that the status conference scheduled for

26 January 7, 2020, at 9:00 a.m. is vacated. In addition, the period of time from January 7, 2020 to and

27 including February 13, 2020, constitutes a period of justifiable delay based upon consideration by the

28
     STIPULATION AND [PROPOSED] ORDER VACATING STATUS CONFERENCE
     AND EXCLUDING TIME PURSUANT TO THE SPEEDY TRIAL ACT
     CR 18-00466-1 BLF                           -1-
              Case 5:18-cr-00466-BLF Document 228 Filed 01/02/20 Page 3 of 3




 1 Court of the plea agreement to be entered into by the parties and the necessity of additional time for

 2 effective preparation of a defense, which shall be excluded in computing time within which the trial in

 3 this case must commence pursuant to the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(1)(A), (h)(7)(A),

 4 (h)(7)(B)(iv), and (h)(1)(G). For these reasons, the Court finds that the ends of justice served by the

 5 exclusion of time between January 7, 2020 and February 13, 2020 outweigh the best interest of the

 6 public and the defendant in a speedy trial.

 7          IT IS SO ORDERED.

 8 DATED: January ___, 2020
                                                         HONORABLE BETH LABSON FREEMAN
 9
                                                         United States District Judge
10

11 Approved As To Form:

12 DAVID L. ANDERSON
   United States Attorney
13

14                  /s/                                          Dated: January 2, 2020
   CLAUDIA A. QUIROZ
15 STEPHEN MEYER
   Assistant United States Attorneys
16

17
                 /s/                                             Dated: January 2, 2020
18 ALAN A. DRESSLER
   Counsel for Defendant
19 JOHNNY MAGDALENO

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER VACATING STATUS CONFERENCE
     AND EXCLUDING TIME PURSUANT TO THE SPEEDY TRIAL ACT
     CR 18-00466-1 BLF                           -2-
